AMANDA M. MCGINNIS,                           )
                                              )
                 Claimant-Appellant,          )
v.                                            )       No. SD34300
                                              )       Filed: June 7, 2016
T-MOBILE USA, INC.,                           )
                                              )
                 Employer,                    )
                                              )
and STATE OF MISSOURI,                        )
DIVISION OF EMPLOYMENT                        )
SECURITY,                                     )
                                              )
                 Respondent-Respondent.       )

     APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS COMMISSION

APPEAL DISMISSED

          After the Labor and Industrial Relations Commission (Commission) dismissed the

claim for unemployment benefits of Amanda McGinnis (Claimant), she filed a notice of

appeal.     Because Claimant fails to challenge the issue actually determined by the

Commission, her appeal must be dismissed.

          Claimant filed a claim for unemployment benefits following the termination of her

employment with T-Mobile USA, Inc.             A deputy determined that Claimant was

disqualified from receiving benefits because she was discharged for misconduct connected
with work. Claimant filed an appeal from the deputy’s determination, and a telephone

hearing was scheduled before an Appeals Tribunal. After Claimant failed to call and

participate in the telephone hearing, the Appeals Tribunal dismissed her appeal. Claimant

requested reconsideration of the dismissal. The Appeals Tribunal found that Claimant did

not show good cause for failing to participate in the telephone hearing, and reinstated the

order of dismissal.     Thereafter, Claimant filed an application for review with the

Commission. The Commission affirmed and adopted the Appeals Tribunal’s decision.

This appeal followed.

       The only issue presented in the argument portion of Claimant’s pro se brief is that

the Commission erred by concluding that Claimant committed misconduct. 1 “On appeal,

this Court may only address those issues determined by the Commission and may not

consider any issues that were not before the Commission.” Morgan v. Psych Care

Consultants, LLC, 341 S.W.3d 217, 218 (Mo. App. 2011). If a claimant does not address

on appeal the issues decided by the Commission, then the claimant is deemed to have

abandoned the appeal. Id.; Hauenstein v. Houlihan’s Restaurants, Inc., 381 S.W.3d 380,

380-81 (Mo. App. 2012).

       In this appeal, Claimant has only challenged the determination of the merits of her

claim for unemployment benefits. The Commission, however, did not decide the claim on

that ground. Instead, the only issue the Commission decided was whether the claim was

properly dismissed due to Claimant’s failure to call and participate in the telephone

hearing.   Because Claimant does not challenge on appeal the actual basis for the


       1
          Another portion of the brief presents two similar questions for review, both of
which concern misconduct: (1) “Did the Employment Appeals Board make an error in
finding that petitioner’s action constituted misconduct in the state of MO” and (2) “Did the
Employment Appeals Board err in finding that petitioner willfully missed work with time
off when none was available?”
                                              2
Commission’s dismissal of her claim, there is no issue for this Court to review. Therefore,

we must deem her appeal abandoned. See Carter v. Cott Beverages, Inc., 471 S.W.3d 724,

725 (Mo. App. 2015).

       Appeal dismissed.




JEFFREY W. BATES, J. – OPINION AUTHOR

DANIEL E. SCOTT, P.J. – CONCUR

MARY W. SHEFFIELD, C.J. – CONCUR




                                            3